-   Case
    ...... 1:21-cv-20251-MGC Document 1-2 Entered on FLSD Docket 01/21/2021 Page 1 of 4




                                              Bareboat Charter Agreement
                                           1717       Bayshore Dr, Suite 103, Miami FL 33132

       Charterer Information:

       First and Last Name:     ~ L---,c:.,=0""-'1-"'-.e. :A'. J-<. )_ 4':G~~
                                                                          --==..,~ t-
                                                                                   <=--___________
       Phone Number: --""--)(.,____    _ _-=il[oc.J.L. . !. ::r-_- ~J;;:._J      . ±£
                                                                        ~..==l' --
                                                                                -  . J..J,£«.U.o~- - - -- - - - --
        Email:        ?(,                      ~z5L0ie.5Pc £~L · LO~
        Payment Information:

        Total Amount:                  s_         _.!6
                                                    __.'--S_ ~ _-Oc
                                                                 _ c:7
                                                                   _ _ _ _ _ _ __ _
        Security Deposit:              $_ _ __                  _ _ _ _ _ _ _ _ _ _ __                              _ _ _ _ __

       Balance due:                    $          ____,                   due at ti.me of boarding the vessel, prior to the charter starting.
       Fuel and C leaning fee:         Fuel will be paid by the OWNER. Cleaning fee will be paid by the OWNER.
        Gratuity to the crew:          $_ _ _ _ _~ minimum 10% of the total amount is due upon charter completion.



       This BAREBOAT CHARTER AGREEMENT, is made as o f ~ /                                 Ji_    between 305Yachting Inc., hereinafter
       called "OWNER" and "CHARTERER".

        Witnesseth:

       I. OWNER hereby agrees to let and demise bareboat and the CHARTERER agrees to hire on a bareboat basis upon the terms
       and conditions and for the consideration set forth above, the Vessel identified above for a Charter Period commencing at

         Vessel Name and Details:                    311;12) 1/''r:;_.,
         Charter Duration:                 ,S--                     Hours

         Max Guest Capacity: 12 (Adult and Children)

        2. OWNER warrants that the Vessel, when delivered to CHARTERER, shall be in good seaworthy condition and shall
        comply with all applicable laws and regulations pertaining to the condition of the Vessel.

        3. CHARTERER shall maintain Vessel in good order and condition, no wear and tear excepted.

       4. CHARTERER warrants that any skipper (Captain) hired by CHARTERER will be a qualified, licensed and competent
       person, who shall be the employee of the OWNER, and be responsible for the safe navigation of the Vessel. CHARTERER is
       prohibited from operating the Vessel.

       5. CHARTERER expressly agrees that the operation of said Vessel will be limited to the following areas and waters:
       Biscayne Bay including Miami Beach, Brickell, Miami River, Nixon Beach Sand Bar, Star Island, Fisher Island and
       surrounding area, and no mor e Iban 5 miJes offshore. CHARTERER further agrees that the operation of said Vessel be
       limited 10 any areas in waters specified in any insurance policy provided, and any insurance policy which has been disclosed
       to CHA RTERER prior to execution of this Agreement
Case 1:21-cv-20251-MGC Document 1-2 Entered on FLSD Docket 01/21/2021 Page 2 of 4

  6. Jnsumncc.
    I) During the Charter Period the Vessel sholl be kepi insured by OWNER 01its expense ogoinsl hull ond mochiocry ond wnr
       risks under the form of policy or policies thnt nrc nvoiloble for CHARTERER 's inspection OWNER nnd/or insurers shoil
       not hove ony right of recovery or subrogation ogninst Cl IARTERER on nccounl of loss of or ony damage to the Vessel or
       her mochmcry or nppuncnnnces covered by such insuronce, or on occount of payments mode to dischorge cloims ogolnst or
       llnbllltfcs of the Vessel or OWNBR. covered by such ln!Uroncc. Jruumnce pollcfes sholl cover OWNER ond Lho
       CJ lARTERER nccording to U1cir respective interests.

    2) In the event that nny net or negligence ofCIIARTERER shall vitiate ony ofU1e 1nsurnncc herein provided, CIJARTERER
       shnll poy to OWN ER nil losses ond indemnify OWNER ogomst oil clnirns ru1d dcrrurnds which would otJ1erwi&c hove been
       covered by such insurance.


  7. Indemnity.
     I) Cl IARTERER sholl indemnify OWNER ogoinst nny loss, domage or expenses tocurrcd by OWNER arising 0111 of or in
        rclntion to tho operation of ll1e Vessel by lhe Cl lARTERER. nnd ognin t any lien of whatsoever 001ure n.rlsing out of on
        event occurri ng during tho Chnrter Period. If the Vessel be arrested or olherwisc detained by reason of claims or liens
        nnsi og out of her operation hereunder by CIIARTERER. Cl JARTERER shnll ot CllARTERER's own expense toke oll
        reosonoble steps to secure Lhnl wlLhln o reasonable tlmo Lhe Vessel ls rolcnsed, including the provision of ball.

    2) lf Lhe Vessel be arrested or otJ1erwiso detained by rcoson of n elnim or eloims ogoinst OWNER, then OWNER sholl 01 its
       own expense toke itll reosonoblc steps to secure that within o rcnsonoble tj,nc tbe Vessel is rclcosed, includrng the provision
       of ball. lo such circumslonccs Lbe OWNER shnll indemoify Cl IARTERER ogninst ony loss, dn.moge or eJ1pensc incurred
       by Cl IARTERER (including hire poid under this ehortcr) os o direct consequence of S1Jch arrest or detention.


  8. Limitollons on use.
     I) Cl IARTERER. ogrces lllot tJ1e Vessel shall be employed exclusively ns o pleasure vessel for the sole ond proper use of
        himscll7herself nnd guests during the tcm1 of this Charter.

    2) Cl tARTERER further ogrces not to trans port MERCHANDISE FOR II TRB or CARRY PASSENGERS FOR I !IRE. or
       engngo in 011y trodc, or in ony woy vlola10 nny lnws of the United States or ofnny other government witJ1in thcjwisdiction
       of which the Vessel may be 01ony time during the Cbortcr.

    3) ZERO TOLERANCE FOR DRUGS OR CONTRABAND.

    o. The use, transport, or possession ofillegol drugs or narcotics, or of any other contraband, or the participation in any olller
       unlawful octivity, such as the transport of illegnl nliens, LS strictly problbitcd.

    b. No Weapons. It is nlso specificolly understood tho! U10 possession or use of ony weapons (including ftreorms) is strictly
       prohibi1ed on board the Vessel ond failure to comply shitll be sufficient reoson for OWNER to terminate Lhe Charter
       forthwilh witl,out refund or recourse against OWNER.


  9. Liens.
  CHARTERER sholl hove no rights, power, or nuihority to create, incur, or permit to be imposed upoo the Vessel DI1Y liens or
  encumbrances of any nnture. A fully-executed copy of lhis Charter Agreement shall be carried aboard the Vessel with the
  ship's papers ot oil times dwing the term of Lbe Charter and shnll be exhibited by CHARTERER to any person baviog
  business willl the Vessel which might give rise to nay lien. CHARTERER shall redeliver said Vessel free from any liens
  incurred ns o result of the opemtioo of the Vessel under this Charter Agreement, and shall i.ndemnify nnd hold harmless
  OWNER or its agent against any lien not incurred by OWNER or covered by insurance arising out of tJ1e possession, use, or
  operation of soid Vessel or by any persons aboard soid Vessel by tnvitation of CHARTERER.

  IO. CHARTERER sholl neither subcborter nor assign this Cbor1er too third party.


  TN WITNESS WIIEREOF, lhe parties hereto bove hereunto set tJ1eir hands and seals the dny nnd year first above wrillen.

                                                                                    )/~
                                                                                               3 05 &,u,.t ' P ~ il6

                                                                              OWNER Signature
Case 1:21-cv-20251-MGC Document 1-2 Entered on FLSD Docket 01/21/2021 Page 3 of 4
 I




     Assessment of RcoUr-'PIIUlcwite. nd..ll.llilioru111lo.n




       Fuel and Otl Checked                    Fuel


                                                iJ
                                                                  ..,
                                                                      ()I

                                                                                    I
                                                           Otl l l.'Vl.'IO/

       Hull Cond,uon




       1.JfeJad<ets
       (enough for racJl prrwn
       on bo.lrd)
                                           =
                                                      Quanllty
                                                                            /
       Fum,sh,ngs,                         Present
       Seat Covenngs, etc                  Nol present                      /
       Fire Extinguishers                  Checked
                                                                            /
       Flares                              Ch_tked

       Charts, Navlgauon                   Checked                          /
       and Radio Equipment

       Other Electronic                    Checked
                                                                            /
       Equipment



 t-me~
       Engine and Propellers               Checked
                                                                            /
       •1(.app!,c.,bl.-
                          55us Anchors     Checked
                                                                            /
       "'1l'/ other comments
       Of noted damage
                                           Checked
                                                                                /

                                                             f!:!r
                                                                                                                                 ter
                                                                                                                                    I               y


                                                                                         Owner
     Renter       ~               ~                                                      Name:    305 Even! Production LLC   Signature x~
     Name.                                     Signature x
     Boat Name/Descnpuon                 J /Ip/ A t ;        "{...,                      OutDale:    t'-!Jl-o 7(             Time       / I A-7rj
     Captain / Host / Gulde to choose from:
                                                           Carlos RuJs • 954.294.2972
     11.lron umJthers - 954.260.2033
                                                           Gfam u ~nagh - 786.499J873
     Ph1lopW~de-n 312.5130013
                                                           Jose Coronel - 305 4S0.1105
     Gerhard ~ Jqr -30S 898.36S0
                                                           Christopher Miller • 786J20 8668   /


                                                                                                     ✓
     Ch~rlotte Schoo - 8S8 230 07 1S


     PltJSf'   notr-
                                                         #4yc:A,i                       6/~
                                                                            I
Case 1:21-cv-20251-MGC Document 1-2 Entered on FLSD Docket 01/21/2021 Page 4 of 4




  Asn.rnncntJll.Yw el condltJon
  Aftt o E.nl.J .. ~..-n r r h , J -,,~n.ite,:J agE-nt "O...ner· and Renter or t s capt n "Renter" mu t compete tt
  /\ ~al In<,peC1 on of the eng ne hufl and <'qlJ pment rnu$t bt' perfonred
  It any"'°"" dJM3ge rs pr~Pt or lterns m ss rig It rrust ht' notl"CI If rl('(l'¼cl,Y poot sho Id I)(' t   n Md rN    I I IJ pl t f .., f('(IU It'll
  Any Inc dents !.hould be repo fl e{I hOW\"i r n11nor n, s nclud('S, but IS not m ted to          005. n , s nd dami    10th rc111.llty pror tfy




    Fuel and OIi Checked                                       01'


                                             il
                                                          0 1I L~IOK

    Hull Condition




     Life Jackets
     (enough ror eKh pe™>n
     on board)
                                       ~          Quantity              /                i.-.1 ~ U r e rl'(tlrlred !O .... l\11 lftj.rlctHI ' ~ 1!TIC\.)



     Furnishings.                      Present
     Seat C011Crlngs, etc.             Not present                      t/
                                       Checked
     Rre Extinguishers
                                                                         r/
                                                                         v
     Flares                            Checked

     Charts, Navigation
                                       Checkl!d
     and Radio Equipment

     Other Electronic
                                       Checked
                                                                         t/
     Equipment

     Engine and Propellers

     Unes. Mast:S. Salls, Anchors
                                       Checked
                                                                        t/
     •ir appllc.able
                                       Checked                          //
     Arry other comments               Checked
     or noted damage


     Fuel, tips a. miscellaneous charges Renter Initials below Indicate approval to be chorged to Renter's credit card o n me
     AT LEAST ONE SPACC MUST BE INITIALED

     .1)         No charges authorized fut>I and all other expenses paid by renter during renwl pl'rlod

     bl          Renter refilled In renter's presence J              to be charged

     C) ( '      Owner authorized to reftll lur l aftr r Renter's def)Jrture #       g.-,llons of luel to be charged at @ mJTket prIc~

     d)          Pay the Captain S
                 MMc·llaneous charges In the ,1mount of J                for

  By signing below, the Renter and Owner acknowledge they havo reviewed the checklist .ibove together and have noted any damagl!,
  Incidents or additional auU1orlzed charges, that m,1y have oc.cured during the rent.ill period Any lncldl'nts mus\ be reportr d as soon as
  p ossible with full details provided.

  Renter Name                                                                        Owner Name·              305 Even t Pro<luctlon LLC

  Renter Signature: X                                                                Owner Signature X


  lloat Name/Description                                                             Out Date/Time·
